Citation Nr: 1751754	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  07-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1997 to December 2005.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2006 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of costochondritis was appealed and the subject of the Board's previous remands.  In an August 2017 rating decision, the Appeals Management Center (AMC) granted service connection for costochondritis and assigned a non-compensable (zero percent) disability evaluation effective December 23, 2005.  
As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2017).

In April 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran does not currently have right hand carpal tunnel syndrome and right hand strain is not related to service.

2.  The Veteran's left hand carpal tunnel syndrome is not shown to be casually or etiological related to an in-service event, injury or disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, in March 2017, this matter was remanded to afford the Veteran a VA  examination to ascertain the nature and etiology of his claimed bilateral hand disability.  The Veteran was provided the requested examination in April 2017.  Subsequently, the claim was readjudicated in August 2017 Supplemental Statement of the Case. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

2.  Entitlement to service connection for a bilateral hand disability.

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A. Right Hand

Turning to the first element of service connection, a current disability, the Board notes that there is conflicting evidence as to the diagnosis of a current disability.  The Veteran received a diagnosis of right hand carpal tunnel in May 2009 at a VA outpatient center.  However, the subsequent VA examinations contradicted the carpal tunnel syndrome diagnosis the Veteran received in 2009.  

The August 2016 examiner found that the Veteran did not have a diagnosis of a cold injury/bilateral hand disability.  The examiner noted that the Veteran reported that he developed tingling and numbness of both bilateral toes and tips of the fingers and the recurrence of symptoms with exposure to the mildest of cold weather.  Additionally, there were no objective changes, such as discoloration, swelling, skin changes, atrophy, stiffness, and neurologic deficit.  The Veteran also described the condition as, "like arthritis.  I can hardly hold anything or type on a keyboard, and there is a loss of sensation."  The examiner found no objective evidence of the loss of functional impairment due to the cold, and no complaints, treatment, or diagnosis for a hand or finger condition between 2014 through 2016.  Moreover, the examiner opined, "the available evidence and the history obtained today is based entirely upon subjective report of symptoms.  There are no objective findings, such as blanching of finger tips, limitation of motion, tenderness, deformity, swelling or erythema.  Subjective report of symptoms therefore exceeds objective findings."  Therefore, the examiner found that it was less likely than not that the claimed condition incurred in or caused by the claimed in-service injury, event or illness.  

Pursuant to the Board's March 2017 remand, the Veteran was afforded an examination in April 2017.  The examiner noted a diagnosis of right hand strain with an onset of 2008.  Specifically addressing a May 2009 EMG/NCV report, the examiner found that there was no evidence to support a right median mononeuropathy.  The examiner determined that the Veteran did not have right carpal tunnel syndrome per the EMG/NCV report.  The examiner found that Veteran's subjective claim of a right hand condition was less likely than not incurred in service.  The examiner cited the Veteran's own report of tingling and numbness started in his right hand in 2007 or 2008 with typing activities, the normal x-rays of the Veteran's right hand in 2015, and the negative EMG/NCV, as the reasons for finding that the Veteran does not have a diagnosis of current right hand disability.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As to the issue of whether the Veteran currently has right carpal tunnel syndrome/a disability related to service, the Board finds that the April 2017 examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board has considered the Veteran's statements regarding pain, stiffness, tinglingness, and numbness of the right hand.  All of which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran is competent to report what he experienced, he is not competent to ascertain whether he has a right hand disability related to service.  See Barr v. Nicholson, 21 Vet. App. 303.  The Board gives more credence to the VA examiner's opinions that were rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 

This objective medical evidence ultimately outweighs the Veteran's contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Thus, the preponderance of the competent evidence weighs against a finding that the Veteran has right hand carpal tunnel syndrome and/or a right hand disability related to service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


B.  Left Hand

With regards to the first element of service connection, it is established from the medical and lay evidence of record that the Veteran currently suffers from left hand median sensory mononeuropathy /carpal tunnel syndrome.  Therefore, the record clearly establishes the first element of service connection, a current disability.  

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment record documents no evidence of chronic complaints, treatment, or diagnosis of a left hand condition while on active duty.  The April 2017 examination report showed that he Veteran, himself, denied that his left hand condition was incurred during service.  

The relevant evidence includes the August 2016 VA examination report.  The examiner noted that the Veteran reported that he developed tingling and numbness of both bilateral toes and tips of the fingers and the recurrence of symptoms with exposure to the mildest of cold weather.  Additionally, there were no objective changes, such as discoloration, swelling, skin changes, atrophy, stiffness, and neurologic deficit.  The Veteran also described the condition as, "like arthritis.  I can hardly hold anything or type on a keyboard, and there is a loss of sensation."  The examiner found no objective evidence of the loss of functional due to the cold, and no complaints, treatment, or diagnosis for a hand or finger condition between 2014 through 2016.  Moreover, the examiner opined that "the available evidence and the history obtained today is based entirely upon subjective report of symptoms.  There are no objective findings, such as blanching of finger tips, limitation of motion, tenderness, deformity, swelling or erythema.  Subjective report of symptoms therefore exceeds objective findings."  Therefore, the examiner found that it was less likely than not that the claimed condition incurred in or caused by the claimed in-service injury, event or illness.  

In the April 2017 VA examination report, the examiner opined that the Veteran's left hand disability is less likely than not started or caused by military service as there was no documentation to support that the Veteran was evaluated for such, and no reports in the 2004 and 2005 PHAs.  The examiner also noted that the Veteran denied experiencing symptoms in his left hand upon examination.  Additionally, the examiner noted that there was no documentation to support that the Veteran sought treatment for his left hand condition, but noted the Veteran's general complaints of joint pain and right hand stiffness.  As noted above, during the examination, the Veteran denied that his left hand condition was incurred during service.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's left disability was caused or aggravated by the Veteran's military service, the Board finds that the April 2017 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges the Veteran's contention that his left hand disability is related to his military service.  However, in this case, the assertion as to whether the Veteran's left hand disability was aggravated by service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current disorder.  While he is competent to report what he experienced, he is not competent to ascertain the etiology of this current left hand disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the VA examiner's opinions that were rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue.  

Based on the foregoing, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for service connection for a left hand disability is not warranted.



ORDER

Entitlement to service connection for a right hand disability is denied.  

Entitlement to service connection for a left hand disability is denied.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


